Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. Attoeney and client, § 74*—when act of attorney in giving consent to assignment of assignee’s interest in land contract is ratified. Where the trustees of the estate of a vendor of land under contract receive a payment of an instalment due on the contract, after the giving of a written consent to the assignment of an assignee’s interest in the contract to other assignees by an attorney for the trustees, and after such assignees have entered into possession, the action of the attorney must be deemed to have been ratified.